The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.

Status of the Claims
Pursuant to the amendment dated 11/03/2021, claims 9, 12, 15, 16 18, 20, and 21 have been cancelled.  Claims 2-5, 14, 17, and 19 have been cancelled in a prior communication.  Claims 1, 6-8, 10, 11, 13, and 22-26 are pending.  Claims 22 and 23 stand withdrawn with traverse.  Claims 1, 6-8, 10, 11, 13, and 24-26 are under current examination.  

All rejections not reiterated have been withdrawn.

A terminal disclaimer is on file for copending Application No. 15/322,675. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1, 6-8, 10, 11, and 24-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “hydrocarbon-based” in claim 1 is a relative term which renders the claim indefinite. The term “hydrocarbon-based” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, one having ordinary skill in the art cannot unambiguously ascertain the scope of substances embraced by the term “hydrocarbon-based” because it is unclear the extent to which the substance must resemble a hydrocarbon molecule or contain any hydrogen and carbon atoms. 

Claim 26,  line 2 recites "...a mass ratio...". This language renders the claim indefinite because it suggests that there could be greater than one mass ratio of silica particle to cellulose particle, raising the question of whether the entire amount of each particle is included in calculating the ratio. Amending the claim to recite "the mass ratio" would obviate the rejection. This will not raise concerns over antecedent basis because in any composition containing two substances, there is an inherent mass ratio of one substance to the other.  

Claims depending from rejected claims have also been rejected because they incorporate all of the limitations of the claims from which they depend, but fail to resolve the indefiniteness concerns outlined above.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-8, 10, 11, 13, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Dumousseaux et al (FR 2954103; publication date 06/24/2011; citing the English machine translation; both of record) in view of Hodgson et al. (US 2012/0021027; publication date: 01/26/2012; of record), and further in view of Kurisaki et al. (US 5,024,831; issue date 06/18/1991; of record), as evidence by Murata et al. (US 2009/0233048; publication date: 09/17/2009).

Dumousseaux discloses an anhydrous dermatological or cosmetic composition (page 1) having a fatty phase thickened by a gelling agent (page 1).  Dumousseaux discloses that dextrin esters (i.e. a lipophilic gelling agent) are widely used thickening polymers that lead to high viscosity gels that have low tack.  
Dumousseaux’s composition also contains a filler to confer softness, dullness, and uniformity to the make up (page 21).  Dumousseaux indicates that the filler particle may be a silica particle such as Sunsphere H-51 (page 15), which the instant application indicates to be a spherical porous silica particle (page 18).  
The compositions may have at least one or more volatile linear alkanes including C7 - C14 alkanes (i.e. Dumousseaux contemplates two or more volatile linear C7 - C14 alkanes as a component of the fatty phase, which falls within the scope of “a mixture of at least two volatile linear C7 - C17 alkanes” recited in instant claim 1).  Dumousseaux also discloses that the composition may contain hydrocarbon-based oils of vegetable origin (page 19).  
The filler may also be a wax (e.g. page 22 discloses Carnauba wax and polyethylene wax).
With regard to the amount of oil and filler required by the instant claims, the filler may be present at from 5 to 60% by weight of the total weight of the composition (page 21) and the fatty phase may be present at from 1 to 95% by weight of the composition (page 16).  In examples I and II, Dumousseaux discloses an anhydrous composition comprising 12 percent by weight dextrin palmitate, an oil phase comprising linear alkanes having 11 or 13 carbon atoms, wherein the oil phase is present at 59.5 % by weight, excluding the dextrin palmitate, and 20.5 % by weight of a filler (page 20; limitations of instant claims 1, 10, and 14).  Thus, Dumousseaux contemplates compositions having lipophilic gelling agent, fatty phase, and filler content falling within the scope recited in claim 1 for amount of each of these categories of ingredient.  The amount of filler noted above also renders obvious the limitation recited in instant claim 1 regarding amount of wax in the composition, as it would be prima facie obvious to use the wax fillers in any amount disclosed by Dumousseaux to be suitable for fillers in their composition.  
Dumousseaux discloses further that triesters of fatty acids and glycerol may be included in the oil phase, but discloses this agent as an additional non-volatile oil rather than a gelling agent (page 13, line 13).  
Hodgson discloses that trihydroxystearin (which the instant specification indicates to be glyceryl tri(hydroxystearate) (i.e. an ester of monoglycerol with stearic acid, which contains 18 carbons) was known at the time the instant invention was filed to serve as a gelling agent for oleaginous substances (para 0053).  It would have been prima facie obvious at the time the invention was filed to add glycerol tri(hydroxystearate) to Dumousseaux’s composition or replace the dextrin ester gelling agent disclosed by Dumousseaux with the known gelling agent glycerol tri(hydroxystearate) because this represents combining ingredients known to serve the same purpose or replacing one ingredient with an art-recognized equivalent.  Please refer to MPEP 2144.06.  The skilled Artisan would have had a reasonable expectation of success because Dumousseaux discloses this category of substance (triesters of fatty acids and glycerol) to be suitable for their invention.  
The relevant disclosures of Dumousseaux and Hodgson are set forth above.  Neither reference discloses spherical cellulose particles as the filler in the composition as required by the instant claims; however, such particles were known at the time of the instant invention to be suitable as fillers in oleaginous cosmetic compositions.  
Kurisaki et al. disclose a powdery cosmetic containing cellulose powder, wherein the powdery cosmetic is excellent in spread ability and adhesion (Abstract). Kurisaki et al. disclose that the powdery cosmetic comprises a porous spherical cellulose powder in an amount of 0.1 to 50% by weight based on the whole amount of the powdery cosmetic (Abstract, Col. 2, lines 4-8 and lines 16-36 and claims 1-4). Example 1 disclose 20.0% by weight of spherical cellulose powder (Col. 4, lines 19-45).
It would have been prima facie obvious to use the spherical cellulose particles disclosed by Kurisaki as the filler in Dumousseaux’s composition.  The skilled Artisan would have been motivated to use spherical cellulose particles because they result in excellent spreadability and adhesion.  The skilled Artisan would have had a reasonable expectation of success because Kurisaki’s composition is also a powdery oleaginous composition therefore one would expect the cellulose particles to be compatible with Dumousseaux’s similar composition.  
With regard to the limitation on particles size of the spherical porous silica particles, Sunsphere H-51 has a particle size of  5 m.  
With regard to the range in particle size of the spherical cellulose particles, Kurisaki discloses that the cellulose particles have a diameter of at least 3 m (abstract).  This range overlaps with the range recited in the instant claims of from 0.1 to 35 m.  See MPEP 2144.05.  
With regard to claim 6, as noted above, Hodgson discloses glyceryl tri(hydroxystearate, which is a monoglycerol triester.  
With regard to claims 7 and 8, as noted above, Dumousseaux discloses a range in filler (the category into which the spherical porous silica particles and spherical cellulose particles fall) of 5 to 60% by weight that overlaps with the range recited in the instant claims.  
With regard to claim 10, as noted above, Dumousseaux discloses that the composition may contain 1 to 95% by weight of the composition of the fatty phase.  This range embraces with the range required by instant claim 10.  
With respect to instant claim 11, the examiner considers it prima facie obvious to use any of the substances disclosed for the fatty phase in any amount falling within the range disclosed to be suitable by Dumousseaux.  As Dumousseaux indicates the fatty phase may contain a mixture of fatty substances, any proportion is prima facie obvious, absent an unexpected result.  
With respect to instant claim 13, the oil of plant origin may be olive oil, sunflower oil, macadamia oil, jojoba oil, caprylic/capric triglycerides (page 13).  These may be used in combination.
With respect to instant claim 26, as noted above, Dumousseaux discloses that other fillers (e.g. talc, mica, kaolin, etc.), and spherical cellulose particles were known for filler particles in cosmetic compositions at the time of the instant invention. Thus, it is obvious to use a combination of the particles noted above in any amounts falling within the range disclosed by Dumousseaux for total amount of filler particles.  As this would embrace the range in ratio recited in instant claim 26 for first and second filler particle, the examiner considers this limitation to be prima facie obvious, absent unexpected properties.  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dumousseaux et al (FR 2954103; publication date 06/24/2011; citing the English machine translation; both of record) in view of Hodgson et al. (US 2012/0021027; publication date: 01/26/2012; of record), and Kurisaki et al. (US 5,024,831; issue date 06/18/1991; of record) as evidence by Murata et al. (US 2009/0233048; publication date: 09/17/2009), as applied to claims 1, 6-8, 10, 11, 13, and 26 above, and further in view of Tournilhac (US 2004/0096472; publication date: 05/20/2004; of record).  

The relevant disclosures of Dumousseaux, Hodgson, and Kurisaki are set forth above.  These references are silent with respect to forming their non-aqueous composition into an aqueous dispersion; however, such was known in the prior art:
Tournilhac discloses that non-aqueous compositions comprising a dextrin ester gelling agent I.e. a lipophilic gelling agent), a powdery filler, and a fatty phase (see abstract and examples) may be incorporated into aqueous formulations, for example in the form of an oil-in-water emulsion (para 0109 and 0159).
It would have been prima facie obvious to include the non-aqueous composition disclosed by Dumousseaux in an oil-in-water emulsion (i.e. an aqueous dispersion comprising Dumousseaux’s composition) at the time the instant invention was filed.  The skilled Artisan would have been motivated to do so in order to take advantage of the many benefits of emulsions in cosmetics, such as simultaneous delivery of both oil-soluble and water-soluble actives.  The skilled Artisan would have had a reasonable expectation in view of Tournilhac who discloses a comparable composition and indicates that such compositions are suitable for formulation as emulsions.  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Dumousseaux et al (FR 2954103; publication date 06/24/2011; citing the English machine translation; both of record) in view of Hodgson et al. (US 2012/0021027; publication date: 01/26/2012; of record), and Kurisaki et al. (US 5,024,831; issue date 06/18/1991; of record) as evidence by Murata et al. (US 2009/0233048; publication date: 09/17/2009), as applied to claims 1, 6-8, 10, 11, 13, and 26 above, and further in view of Girier Dufournier et al. (US 2005/0031658; publication date: 02/10/2005).  

The relevant disclosures of Dumousseaux, Hodgson, and Kurisaki are set forth above.  Dumousseaux discloses that the composition is intended to provide softness, dullness and uniformity due to the presence of the fillers (page 21).  The examiner considers this to fall within the scope of providing a soft-focus effect.  These references do not specify the Haze index of the composition.  
Girier Dufournier, in the analogous art of making up the skin, discloses that when the haze index H is high, a composition gives a large soft focus, allowing defects to be masked by changing the perception of the relief (0026).  Girier DuFournier discloses further that fillers, including Sunsphere line of silica fillers, can provide a soft-focus effect (0068)
It would have been prima facie obvious to adjust the Haze by selection and quantity of filler particles in order to optimize the soft-focus effect of Dumousseaux’s composition because this was an objective of Dumousseaux (providing softness, dullness and uniformity) and because a general objective of make-up is to cover perceived imperfections in skin.  Thus, the examiner does not consider the limitations of instant claim 26 to patentably define over the cited prior art.  

Response to Arguments
Applicant's arguments, filed 11/03/2021, have been fully considered but they are not persuasive. 

On page 7, Applicant argues that Dumousseaux does not disclose or suggest the fillers now recited in claim 1.  
This argument has been addressed in the new grounds of rejection above.  

On page 7, Applicant argues that Dumousseaux discloses talc in example compositions but that Dumousseaux does not disclose or suggest the combination of fillers not recited in claim 1.  Applicant argues that Dumousseaux provides not guidance or motivation that would have led one of ordinary skill to derive the composition now recited in claim 1.  
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).   See MPEP 2123.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

On page 8, Applicant argues that Dumousseaux does not disclose a triester of a C8-C30 fatty acid with monoglycerol or polyglycerol with 2 to 10 glycerol units.  Applicant argues that Dumousseaux is directed to an anhydrous composition and Hodgson is directed to a water-in-oil emulsion, therefore one having ordinary skill in the art would not have been motivated to substitute the lipophilic gelling agent of Dumousseaux with the tryhydroxystearin used for the water-in-oil emulsion of Hodgson.  
This argument is not persuasive for reasons of record.  Specifically, Hodgson discloses that trihydroxystearin was known at the time the instant invention was filed to serve as a gelling agent for oleaginous substances (para 0053).  Specifically, Hodgson states “oleogels such as trihydroxystearin”.  Thus, one of skill would immediately recognize that trihydroxystearin serves as a gelling agent for the oil phase.  As Dumousseaux’s invention is entirely an oil phase, this teaching of Hodgson is relevant to Dumousseaux’s composition.  With regard to expectation of success, as noted in the rejection supra, Dumousseaux has disclosed this category of substance (triesters of fatty acids and glycerol) to be suitable to add to the invention, thus one would reasonably expect that the invention would remain operational if trihydroxystearin were used as a lipophilic gelling agent.  Finally, the examiner notes that the conclusion under 35 USC 103 indicates that it is obvious to either substitute or combine the trihydroxystearin with the dextrin ester based gelling agent disclosed by Dumousseaux.  

On page 9, Applicant argues that Kurisaki dies not disclose both particles required by claim 1 nor does Kurisaki disclose the particle sizes required by claim 1.
This has been addressed in the new grounds of rejection above.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 6-8, 10, 11, 13, 24, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-13, and 15-29 of copending Application No. 16/060,833 (reference application). 

Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the instant claims.
Inter alia, the claims of the ‘833 application embrace a composition comprising an aqueous phase having a dispersed phase containing an anhydrous composition comprising a lipophilic gelling agent, fillers, and at least one fatty phase and a wax in amounts overlapping with the amounts required by the instant claims for these materials (limitations of instant claims 1 and 24). The lipophilic gelling agent may be a triester of a C8-C10 fatty acid and a mono- or polyglycerol.  The fatty phase may be hydrocarbon based oils including jojoba oil, babassu oil, sunflower oil, olive oil, coconut oil, Brazil nut oil, marula oil, corn oil, soybean oil, marrow oil, grapeseed oil, linseed oil, sesame seed oil, hazelnut oil, apricot oil, macadamia nut oil, arara oil, coriander oil, castor oil, avocado oil (see page 69 of the specification for species embraced by the term “hydrocarbon based oil recited in the claims), and linear C7 - C17 alkanes and mixtures thereof.  The filler may be spherical cellulose particles, powders of N-acylamino acid bearing a C8-C22 acyl group, porous silica particles, and/or polyamide particles (i.e. another filler other than the porous silica particles, spherical cellulose particles, powders of N-acylamino acid bearing a C8-C22 acyl group).  The term fillers used in the claims embraces particles having a size expressed as the volume-mean diameter D(4,3) ranging from 0.1 m to 40 m (page 57 of the specification).  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 25 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-13, and 15-29 of copending Application No. 16/060,833 (reference application) as applied to claims 1, 6-8, 10, 11, 13, 24, and 26 above, and further in view of Girier Dufournier et al. (US 2005/0031658; publication date: 02/10/2005).  

With respect to instant claim 25, the claims of the ‘833 application are silent with respect to the haze index.
Girier Dufournier, in the analogous art of making up the skin, discloses that when the haze index H is high, a composition gives a large soft focus, allowing defects to be masked by changing the perception of the relief (0026).  Girier DuFournier discloses further that fillers, including Sunsphere line of silica fillers, can provide a soft-focus effect (0068)
It would have been prima facie obvious to adjust the Haze by selection and quantity of filler particles in order to optimize the soft-focus effect of the ‘833 application composition because this was a general objective of make-up is to cover perceived imperfections in skin.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617